DETAILED ACTION
The response filed 8-14-2020 has been entered into the record.  Claims 60-79 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and species of CAR BCMA as the antigen, CD8α as the transmembrane domain and CD137 (4-1BB) as the costimulatory domain in the response filed 8-14-2020 without prejudice in the reply filed on 11-21-2016 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosures statements have been considered.  Initialed copies are enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 60-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,479,975. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as alternatively drawn to methods for manufacturing T cells by transducing the T cells with a viral vector comprising a polynucleotide encoding chimeric antigen receptors anticipates the instant claims herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 60-79 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The claims are drawn to a manufacturing method for chimeric antigen receptor where in each of steps a)-c) are performed in the presence of a phosphatidylinositol-3 kinase (PIK3) inhibitor.  The specification independently teaches the concept of incubation in step a (activation and stimulation phase) and/or step c (expansion phase) see in particular see page 23, last sentence.  The specification nowhere describes or discloses the use of PIK3 inhibitor in step b, the transducing step.  The specification apparently does not describe at the time of filing, the now claimed concept of using PIK3 inhibitors in the transduction step.  Consequently, claims 60-79 filed after the instant filing date introduce a new concept that is not supported by way of written description in the specification as filed and is deemed new matter.  This issue is best resolved by Applicant pointing to the specification by page and line number where specific explicit or inherent support can be found.


The claims are drawn to the use of a phosphatidylinositol-3 kinase (PI3K) inhibitor in a method of manufacturing chimeric antigen receptor T cells.  The term PI3K inhibitor is defined to any nucleic acid, peptide, compound or small organic molecule that binds to and inhibits at least one activity of PI3K (see page 35 of the specification).  The definition in the specification is seen to provide for a genus of inhibitors by function alone, without any correlation of a structure with that function.  The description is limited art known small organic molecules that bind and inhibit PIK3 activity.  There are no new inhibitors described by the specification.  There are no compounds, such as nucleic acids, peptide nucleic acids, locked nucleic acids, peptides, peptidomimetic described in the art which meet the functional language of the definition of a PIK3 inhibitor.  The specification does not describe any of these vast array of compounds that that have the generically recited structures.  The specification does not teach one which of the vast array of nucleic acids, peptide nucleic acids, locked nucleic acids, peptides, peptidomimetic described in the art have the function of PI3K inhibition.  As such the skilled artisan would have to test to see if any of the vast array of compounds falling within the broad scope of the definition have the function of PIK3 inhibition. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Applicants are directed to MPEP 2163.  As such, the skilled artisan would not readily appreciate from the comparison that Applicants were in possession of the now claimed invention.  The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004.  Finally, function does not Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  When the genus is large and the specification lacks a known (art described) or disclosed correlation between structure and function, the written description of the specification does not convey possession of the claimed genus. 
For the foregoing reasons, the claims drawn to the use of generic PIK3 inhibitor lack written description as filed. 

Claim 63 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 63 is incomplete as it does not define what the T cells are stimulated with.  As such, the claim is prima facie indefinite.


Prior Art Priority Date Assigned for new claims 60-79 filed 3-11-2019
Inasmuch as, the instant specification does not provide written description support for the claimed subject matter as originally filed, the claims are denied the priority to the filing date of the international application.  The prior art date assigned to the claims is the date of the amendment which is 3-11-2019.  Applicant is directed to the new matter rejection rationale set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 60-75 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (WO 2015/164745; with priority to April 25, 2014; of record) in view of Perkins et al (Blood, 2015, 126:1893 abstract; of record).
Morgan et al teach the development of a simple robust closed system for manufacturing platform for T cells engineered with a chimeric antigen receptor for adoptive immunotherapy. Morgan et al teach cultures were initiated with autologous peripheral blood monoleukocyte cells (PBMC) seeded in closed system bags in the presence of anti-CD3 and anti-CD28 antibodies (instant step a; activation and stimulation).  Activated T cells were transduced with a lentiviral construct (instant step b) and expanded (instant step c) in cell culture bags until day 10 (see claims and Figures 9-12). On day 10 cells were harvested. Morgan et al teach transduction of the CAR into cells using retroviral or lentiviral vectors.  Morgan et al teach conventional configuration of CARS with an extracellular domain that binds and antigen (e.g. BCMA claim 
Perkins et al teach that adding PIK3 inhibitors to the manufacture of chimeric antigen T cells manufactured using standard IL-2 culture with an inhibitor of PIK3 added to the media dung T cell expansion provides improved in vivo efficacy of CAR T cells.
It would have been prima facie obvious to one having ordinary skill in the art at the time filing to include a PIK3 inhibitor in the manufacturing process of chimeric antigen T cells at each step according to Morgan et al because Perkins et al teach that adding PIK3 inhibitors provides for improved efficacy of the CAR T cells in vivo and the skilled artisan would want to maximize the development of the highly efficacious T cells in the manufacturing process.

Claims 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (WO 2015/164745; with priority to April 25, 2014) and Perkins et al (Blood, 2015, 126:1893 abstract; of record) as applied to claims 60-75 and 79 and further in view of  Dienstmann et al (Molecular Cancer Therapeutics, 13(5):1021-1031, 2014).
The combination of Morgan et al and Perkins et al is set forth supra.  The combination differs in that the PIK3 inhibitor is not defined.
Dienstmann et al teach PIK3 inhibitors in clinical development for the treatment of cancer.  Dienstmann et al teach at least BEZ235, BLY719 and ZSTK474 are PIK3 inhibitors.
It would have been prima facie obvious at the time of filing for the skilled artisan to select any one or more of the known PIK3 inhibitors in clinical development according to Dienstmann et al and use it as the PIK3 inhibitor in the process of manufacturing CAR T cells for in vivo treatment as combined according to Morgan et al and Perkins et al supra, because each of the PIK3 inhibitors were known effective inhibitors already under clinical development. 

Claims 60-64, 66 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al (Molecular Therapy (22):Supplement 1, May 2104, Abstract 723; of record) in view of Perkins et al (Blood, 2015, 126:1893 abstract; of record).
Maier et al teach the development of a simple robust closed system for manufacturing platform for T cells engineered with a chimeric antigen receptor for adoptive immunotherapy. Maier et al teach cultures were initiated with autologous peripheral blood monoleukocyte cells (PBMC) seeded in closed system bags in the presence of anti-CD3 and anti-CD28 antibodies 
Perkins et al teach that adding PIK3 inhibitors to the manufacture of chimeric antigen T cells manufactured using standard IL-2 culture with an inhibitor of PIK3 added to the media dung T cell expansion provides improved in vivo efficacy of CAR T cells.
It would have been prima facie obvious to one having ordinary skill in the art at the time filing to include a PIK3 inhibitor in the manufacturing process of chimeric antigen T cells at each step according to Maier et al because Perkins et al teach that adding PIK3 inhibitors provides for improved efficacy of the CAR T cells in vivo and the skilled artisan would want to maximize the development of the highly efficacious T cells in the manufacturing process.

Claims 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al (Molecular Therapy (22):Supplement 1, May 2104, Abstract 723; of record) in view of Perkins et al (Blood, 2015, 126:1893 abstract; of record) as applied to claims 60-64, 66 and 79  above and further in view of Dienstmann et al (Molecular Cancer Therapeutics, 13(5):1021-1031, 2014).
The combination of Maier et al and Perkins et al is set forth supra.  The combination differs in that the PIK3 inhibitor is not defined.
Dienstmann et al teach PIK3 inhibitors in clinical development for the treatment of cancer.  Dienstmann et al teach at least BEZ235, BLY719 and ZSTK474 are PIK3 inhibitors.
It would have been prima facie obvious at the time of filing for the skilled artisan to select any one or more of the known PIK3 inhibitors in clinical development according to Dienstmann et al and use it as the PIK3 inhibitor in the process of manufacturing CAR T cells for in vivo treatment as combined according to Maier et al and Perkins et al supra, because each of the PIK3 inhibitors were known effective inhibitors already under clinical development. 

Claims 65 and 67-75 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al (Molecular Therapy (22):Supplement 1, May 2104, Abstract 723; of record) in view of Perkins et al (Blood, 2015, 126:1893 abstract; of record) as applied to claims 60-64, 66 and 79  above and further in view of Galetto (WO 2015/158671; of record with priority to April 14, 2014.)
The combination of Maier et al and Perkins et al is set forth supra.  The combination differs in that the structure of the CAR is not defined and the CAR expressing vector is not a retroviral vector.

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify the method of Maier et al and Perkins et al as set forth supra by transducing the T cells using any one of the anti-BCMA CAR nucleic acid constructs utilizing conventional lentiviral, retroviral or adenoviral expression vectors according to Galleo because Perkins et al teach that the manufacture in the presence of a PIK3 inhibitor provides for improvded in vivo efficacy of anti-BCMA CAR T cells. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645